



Exhibit 10.2






HF FOODS GROUP INC
19317 - 19319 ARENTH AVENUE, CITY OF INDUSTRY, CA




1 October 2020




Kong Hian Lee a/k/a Victor Lee
19319 Arenth Avenue
City of Industry, CA 91748


Re:     Amendment of “Kong Hian aka Victor Lee At-Will Employment Agreement”
Dated
December 6, 2019




Dear Victor:


    This will serve as an amendment to the “Kong Hian aka Victor Lee At-Will
Employment Agreement” Dated December 6, 2019 (the “Employment Contract”) by and
between you, HF Foods Group Inc. (the “Company”) and B&R Global Holdings, Inc.
The terms of that agreement are hereby amended as follows:


    1.    Effective May 1, 2020, your Corporate Title will change to Executive
Vice President of HF Foods Group Inc., and you shall serve as its Chief
Financial Officer.


    2.    Effective October 1, 2020, your annual base compensation shall be
increased to $250,000.00 per annum (“Base Compensation”).


    3.    Paragraph 3 of the Employment Agreement is changed to read as follows:


Bonus. As further compensation, the Company may (but is not required to) pay you
an annual bonus of up to sixty percent (60%) of Base Compensation, at such time
and in such amounts as shall be approved by the Company, it its sole and
unfettered discretion. However, for the period from 11/14/2019 through
12/31/2020, you shall receive a bonus no less than $70,000.00, payable by the
Company in the first quarter of 2021.


All other terms and provisions of the Employment Contract shall remain unchanged
and continue in effect. Please indicate your agreement to these amended terms by
signing below.


                            



HF FOODS GROUP INC./s/ Peter ZhangPeter Zhang, Co-CEOAgreed to and Accepted:/s/
Kong Hian Lee
Kong Hian Lee a/k/a Victor Lee




